UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ARTHUR USHERSON,                                                       :
                                                                       :
                                    Plaintiff,                         :     19-CV-6368 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
BANDSHELL ARTIST MANAGEMENT,                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Given the interest in maintaining the confidentiality of negotiations and discussions
conducted as part of the Court-annexed Mediation Program, it is hereby ORDERED that the
filings made in connection with Defendant’s motion for sanctions, ECF No. 14, shall be
temporarily sealed unless and until the Court orders otherwise. Within one week of the filing of
Defendant’s reply in support of its motion, the parties shall each file a letter brief on ECF stating
their views on whether and to what extent the motion filings should remain under seal given the
strong presumption in favor of public access to judicial documents. See generally Lugosch v.
Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). The Court will determine
whether to keep the documents under seal when deciding the underlying motion.

       The Clerk of Court is directed to place ECF Nos. 14-16, 18-19, and 21-24 on “Court
View Only.” Further, Defendant shall follow the Court’s Individual Rules and Practices for
Civil Cases in submitting its reply papers under seal in the first instance.

        SO ORDERED.

Dated: November 20, 2019                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
